Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Separation Agreement”) is entered into by and
between Abercrombie & Fitch Management Co., a Delaware corporation (the
“Company”), and Robert Bostrom (the “Executive”) on the execution date by
Executive below.

WITNESSETH

WHEREAS, Employee is currently employed by the Company as Senior Vice President,
General Counsel, and Corporate Secretary;

WHEREAS, the Company and Executive previously entered into an agreement with an
effective date of May 10, 2017 (the “Severance Agreement”) (attached hereto as
Exhibit A and incorporated herein);

WHEREAS, the Company and Executive mutually agree that Executive’s employment
will terminate; and

WHEREAS, in conjunction with this separation of employment, the Company and
Executive desire to enter into an agreement setting forth the following terms
and conditions.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Company and Executive hereby agree as follows:

1.      Termination of Employment.   Pursuant to this Separation Agreement, the
effective date of Executive’s separation of employment will be March 31, 2019 or
such earlier date after December 31, 2018 as Executive elects by written notice
to the Company, in his discretion (the “Separation Date”). Executive will be
removed from the Company’s payroll and his employment relationship with the
Company will be terminated for all purposes on the Separation Date.

2.      Transition and Consulting Services.   Executive agrees that he will
fully cooperate with the Company in effecting an orderly transition of his
duties and in ensuring that the business of the Company is conducted in a
professional, positive and competent manner through the Separation Date. For the
period through September 30, 2018 (the “Transition Period”), Executive will
remain a full-time, active employee, working on-site in his current role and
title of Senior Vice President, General Counsel, and Corporate Secretary. During
the Transition Period, the Company will continue to compensate Executive at 100%
of his current base salary, at the annualized rate of $620,000. For the period
beginning on October 1, 2018 and ending on the Separation Date (the “Consulting
Period”), Executive will remain employed, with a change in role to an advisor to
the Company in the title of Senior Vice President and Special Counsel. During
the Consulting Period, Executive agrees to: (a) continue to support the orderly
transition of his duties and (b) be available for on-demand consulting and
projects as requested, on a part-time basis. Executive’s services during the
Consulting Period may be rendered from any location as determined by Executive,
and if the Company requests that he travel in connection with such services
(including travel to any of the Company’s offices), the Company

 

- 1 -



--------------------------------------------------------------------------------

will reimburse Executive for his approved reasonable travel expenses. For the
duration of the Consulting Period, the Company will compensate Executive at 50%
of his current base salary, i.e., an annualized rate of $310,000. Executive
acknowledges and agrees that, should he accept and begin other employment before
the Transition Period and/or the Consulting Period end, his employment with the
Company will end as of that date. For the avoidance of doubt, except as
otherwise provided in Section 7(a) below, during the Transition Period and the
Consulting Period, (i) Executive will continue to participate in (and his
current eligible dependents will remain as eligible dependents in) the Company’s
medical and dental employee benefit plans, and (ii) Executive’s Restricted Stock
Unit Awards (pursuant to their respective Restricted Stock Unit Award Agreements
dated March 24, 2015; March 22, 2016 (includes two separate awards so dated);
March 21, 2017; and March 27, 2018), Performance Share Awards (pursuant to their
respective Performance Share Award Agreements dated March 22, 2016 and March 21,
2017), and Stock Appreciation Rights Award dated March 24, 2015 (collectively,
the “Equity Grant Agreements”) will continue to vest in accordance with the
terms of the respective equity grant agreements under which they were granted
and with the terms of either the Amended and Restated Abercrombie & Fitch Co.
2007 Long-Term Incentive Plan (for equity grants awarded prior to 2017) or the
Abercrombie & Fitch Co. 2016 Long-Term Incentive Plan for Associates (for equity
grants awarded in 2017 or later) (collectively, the “Long-Term Incentive
Plans”). For the further avoidance of doubt, Executive’s Performance Share
Awards dated March 22, 2016 and March 21, 2017, respectively, shall each vest,
pursuant to the terms of the respective award agreements under which they were
granted, on a pro-rata basis based on continued employment through the
Separation Date, and subject to actual Abercrombie & Fitch Co. performance
through the end of the applicable three-year performance period, with such
awards, to the extent earned, to be payable as vested Abercrombie & Fitch Co.
shares (subject to applicable tax withholdings) at the normal time for payment
under the awards’ terms, defined as being not later than 60 days after the close
of the applicable three-year performance period (or the date of filing of Form
10-K for the third fiscal year of such three-year performance period, if
sooner). For the avoidance of doubt, all of the Stock Appreciation Rights held
by Executive, to the extent vested on or before the Separation Date, shall
remain exercisable for three months after the Separation Date.

3.      Resignation of Other Positions and Offices.   Other than as provided in
Section 2 above, Executive agrees to resign from all other positions and
offices, if any, that he holds with the Company or any entity that is a
subsidiary of, or is otherwise related to or affiliated with, the Company,
effective as of September 30, 2018.

4.      Accrued Compensation.   The Company agrees to pay Executive the Accrued
Compensation payments outlined in Section 2(a) of the Severance Agreement.

5.      Additional Severance Benefits.   In exchange for Executive’s commitments
as outlined in this Separation Agreement and the Release (as referenced and
defined in Section 6(a) below), the Company agrees to pay Executive (a) the
amounts outlined in Section 2(a)(1) and Section 2(a)(3) of the Severance
Agreement, and (b) in lieu of the provisions of Section 2(a)(2) of the Severance
Agreement, the full, non-pro-rated 2018 annual incentive bonus based on (and
subject to) actual fiscal 2018 Company business performance (at the same
business-performance level determined for other senior executive officers for
the year), and

 

- 2 -



--------------------------------------------------------------------------------

based on Executive’s Target Bonus (as defined in the Severance Agreement), to be
paid (if paid) on the later of (x) when other incentive compensation payouts are
made in March 2019, or (y) as soon as practicable after the seventh (7th) day
following Executive’s execution of the release as provided in Section 6(a) below
(subject to Executive not having revoked such release within the seven (7) days
following such execution). For avoidance of doubt, as provided in the Severance
Agreement, the Salary Continuation payments under Section 2(a)(1) of the
Severance Agreement will be based on a base salary of $620,000 per annum and
will begin following the Separation Date and continue for eighteen (18) months
thereafter; and Section 2(f) of the Severance Agreement (providing for no
mitigation requirement or offset) will survive termination of Executive’s
employment and apply to such payments.

6.      Conditions of Severance Agreement Section 2(a)(1)-(3) Payments.
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to make any payment under Section 5 hereof unless the following
conditions specified in Section 6(a) and Section 6(b) are satisfied:

(a)      Release.   (i) Prior to the twenty-first (21st) day following the
Separation Date, Executive executes a release of all current and future claims,
known or unknown, arising on or before the date of the release against the
Company and all other individuals and entities specified therein, in the form
attached hereto as Exhibit B (the “Release”); and (ii) any applicable revocation
period has expired without Executive revoking such Release; and

(b)      Satisfactory Performance. Such payments are subject to reasonably
satisfactory performance of responsibilities throughout the Transition Period
and the Consulting Period; provided that, in the event of unsatisfactory
performance by Executive during such periods, Executive shall be given prompt
written notice detailing such unsatisfactory performance and an opportunity to
cure. If the unsatisfactory performance is cured within thirty (30) days after
such written notice, all such payments shall continue to be made to Executive.

7.      Other Compensation and Benefits.   Except as specially set forth herein,
Executive is due no other compensation or benefits. Notwithstanding any other
plan or agreement, Executive agrees that as of the date of entering into this
Agreement, Executive is no longer entitled to (a) any benefits on account of a
termination in connection with a change-in-control of the Company (e.g.,
increased severance or vesting acceleration of equity awards) or (b) any future
equity grants.

8.      Employment Reference.   For purposes of inquiries from prospective
employers, the Company agrees to provide neutral employment information such as
Executive’s dates of employment, job title(s) and salary. All inquiries from
prospective employers shall be directed to John Gabrielli, SVP & Chief Human
Resources Officer.

9.      Affirmation of Executive Covenants.   In executing this Separation
Agreement and as a condition to the Company’s performance of its obligations
herein, Executive hereby reaffirms his Executive Covenants as set forth in
Section 6 of the Severance Agreement (Exhibit A). Further, Executive
acknowledges and expressly agrees that the Company shall have

 

- 3 -



--------------------------------------------------------------------------------

the unilateral right to immediately discontinue payment of any amounts under
Section 5 of this Separation Agreement in the event that Executive materially
breaches any of his post-employment obligations under Section 6 of the Severance
Agreement. In addition, the U.S. Defend Trade Secrets Act of 2016 (the “DTSA”)
provides that an individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. In addition, the DTSA provides that an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (x) files any document containing the trade secret under seal and
(y) does not disclose the trade secret, except pursuant to court order.

10.      Return of Company Property.   Executive agrees that, within 7 days
after the Separation Date, he will return to the Company all property of the
Company in his possession including, without limitation, all computers, records,
paper and electronic files, documents, software programs, and copies thereof,
pertaining to the business of the Company, which records, files, documents and
programs may constitute trade secrets and proprietary information belonging
solely to the Company. Executive may not retain copies of any such records,
files, documents or programs, and hereby relinquishes and assigns to the Company
any and all rights, if any, that he may have in any such records, files,
documents or programs.

11.      Nondisclosure of Confidential, Attorney-Client, Attorney Work Product
Information. Executive agrees that he will not disclose any communications that
are protected under the attorney-client privilege, the work product doctrine, or
any other privilege at common law.    Further, Executive acknowledges and
expressly agrees that the Company shall have the unilateral right to immediately
withhold or discontinue any payments under Section 5 of this Separation
Agreement in the event that Executive materially breaches this provision.

12.      Indemnification.   To the maximum extent permitted by law and the
Company’s by-laws, Section 5 of the Severance Agreement (relating to
indemnification and directors’ and officers’ insurance) shall remain in full
force and effect, shall apply through the Transition Period and the Consulting
Period, and shall survive termination of Executive’s employment and termination
of the Severance Agreement. The Director and Officer Indemnification Agreement
between Executive and Abercrombie & Fitch Co. dated October 20, 2014 (executed
by Abercrombie & Fitch Co. on November 7, 2014) (attached hereto as Exhibit C)
shall remain in full force and effect to the maximum extent permitted by its
terms.

13.      Communication Plan.    Promptly following execution of this Separation
Agreement, the Company shall consult with the Executive in developing a
communication plan relating to his separation from employment. Executive agrees
that he will not disclose his separation from employment with the Company to any
employee of the Company or any third party (other than his attorneys,
accountants or immediate family members) until the Company publicly discloses
such separation according to such communication plan.

 

- 4 -



--------------------------------------------------------------------------------

14.      CLE Participation.   During the Transition Period and the Consulting
Period, Executive may continue to participate as a speaker in continuing legal
education and similar events (the “Speaking Engagements”) on a basis consistent
with his prior participation during his employment with the Company, subject to
Company approval for each such Speaking Engagement. At each such Speaking
Engagement, once approved, Executive will indicate that he is not speaking on
behalf of the Company and that the views expressed are his own.

15.      Future Cooperation.   Following the Separation Date and thereafter,
Executive agrees that he shall, without any additional compensation, respond to
reasonable requests for information from the Company regarding matters that may
arise in the Company’s business. Executive agrees that he will respond to any
such requests from the Company promptly. Executive further agrees to fully and
completely cooperate with the Company, its advisors and its legal counsel with
respect to any litigation that is pending against the Company and any claim or
action that may be filed against the Company in the future. Such cooperation
shall include making himself available at reasonable times and places for
interviews, reviewing documents, testifying in a deposition or a legal or
administrative proceeding, and providing advice to the Company in preparing
defenses to any pending or potential future claims against the Company. The
Company agrees to reimburse Executive for any approved travel expenses incurred
as a result of his cooperation with the Company. With respect to consideration
of the reasonableness of Executive’s promptness and availability in fulfilling
Company requests under this Section 15, Executive’s other professional
obligations shall be taken into account.

16.      Taxes. The Company may withhold from any amounts payable under this
Separation Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Separation Agreement, the Company
shall not be obligated to guarantee any particular tax result for Executive with
respect to any payment provided to Executive hereunder, and Executive shall be
responsible for any taxes imposed on Executive with respect to any such payment.
The provisions of Section 4 of the Severance Agreement (relating to Section 409A
of the Internal Revenue Code) are incorporated herein by reference.

17.      Reemployment or Future Association. Executive hereby agrees that he
shall not seek reinstatement or apply for future employment with the Company or
any of its affiliates and subsidiaries; and should Executive apply for
reinstatement or re-employment in violation of this Section 17, neither the
Company nor any of its affiliates and subsidiaries shall incur any liability by
virtue of its or their refusal to hire him or consider him for employment.

18.      Governing Law.   This Separation Agreement shall in all respects be
interpreted, construed and governed by and in accordance with the internal
substantive laws of the State of Ohio.

19.      Severability.   Should any provision of this Separation Agreement be
declared or be determined by any court to be invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby, and said
invalid part, term or provision shall be deemed not to be part of this
Separation Agreement. The waiver of a breach of any of the provisions of this
Separation Agreement shall not operate or be construed as a waiver of any other
provision of

 

- 5 -



--------------------------------------------------------------------------------

this Separation Agreement or a waiver of any subsequent breach of the same
provision. Notwithstanding the foregoing, if the Release is invalidated, this
Separation Agreement is nullified in its entirety and the Company shall have no
obligations under this Separation Agreement.

20.      Voluntary Execution.  Executive acknowledges that he is executing this
Separation Agreement voluntarily and of his own free will and that he fully
understands and intends to be bound by the terms of this Separation Agreement.
Further, Executive acknowledges that he has received a copy of this Separation
Agreement on July 25, 2018 and has had an opportunity to carefully review this
Separation Agreement with his attorney prior to executing it or warrants that he
chooses not to have his attorneys review this Separation Agreement prior to
signing. Executive will be responsible for any attorneys’ fees incurred in
connection with the review of this Separation Agreement by his attorneys. This
Separation Agreement may be executed in counterparts and by signatures
transmitted by fax or email.

21.      Entire Agreement.   This Separation Agreement, the Severance Agreement
(Exhibit A), the Release (Exhibit B), the Director and Officer Indemnification
Agreement between Executive and Abercrombie & Fitch Co. dated October 20, 2014
(executed by Abercrombie & Fitch Co. on November 7, 2014) (Exhibit C), the
Equity Grant Agreements, and the Long-Term Incentive Plans constitute the entire
agreement between the Company and Executive with respect to the subject matter
of this Separation Agreement, and there are no other written or oral agreements,
understandings or arrangements except as set forth herein. Any amendments,
additions or other modifications to this Separation Agreement must be done in
writing, signed by both parties, and subject to approval of the Company’s Board
in order to be binding.

22.      Successors and Assigns.   This Separation Agreement shall bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, executors, personal representatives, successors and assigns,
except that neither party may assign any rights or delegate any obligations
hereunder without the prior written consent of the other party. Executive hereby
consents to the assignment by the Company of all of its rights and obligations
hereunder to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided such transferee or
successor assumes the liabilities of the Company hereunder.

IN WITNESS WHEREOF, Executive and a duly authorized representative of the
Company hereby certify that they have read this Separation Agreement in its
entirety and voluntarily executed it as of the date set forth under their
respective signatures.

 

[SIGNATURES ON FOLLOWING PAGE]

 

- 6 -



--------------------------------------------------------------------------------

ABERCROMBIE & FITCH

MANAGEMENT CO.

     

ROBERT BOSTROM

By:

 

/s/ Fran Horowitz

     

/s/ Robert Bostrom

 

Fran Horowitz

     

Executive Signature

 

Chief Executive Officer

     

7/25/18

     

7/25/18

Date of Company’s Signature

     

Date of Executive’s Signature

 

 

 

AGREED AND ACCEPTED

ABERCROMBIE & FITCH CO.

By:

 

/s/ Fran Horowitz

 

Fran Horowitz

 

Chief Executive Officer

                    7/25/18                                     

Date of Abercrombie & Fitch Co. Signature

 

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE AGREEMENT

 



--------------------------------------------------------------------------------

AGREEMENT

This AGREEMENT (this “Agreement”), is entered into between Abercrombie & Fitch
Management Co., a Delaware corporation (the “Company”), and Robert Bostrom (the
“Executive”) as of the execution date by the Company below (the “Effective
Date”).

WHEREAS, the Company and the Executive entered into an Agreement dated as of
July 7, 2015 (the “Prior Agreement”) that sets forth the terms under which the
Executive may be entitled to severance benefits upon the occurrence of certain
events;

WHEREAS, the Company and the Executive desire to enter into this Agreement to
alter and supersede the terms of the Prior Agreement, as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive hereby agree as follows:

 

1. Term of Agreement; Termination of Employment

(a)        Term. The term of this Agreement shall be from the Effective Date and
for a period of two years thereafter (the “Original Term”); provided, that, this
Agreement shall be automatically extended, subject to earlier termination as
provided herein, for successive additional one year periods (each, an
“Additional Term”), on the second anniversary of the Effective Date and each
subsequent anniversary thereof unless, at least 90 days before the date on which
an Additional Term otherwise would automatically begin, the Company or the
Executive notifies the other in writing that the Term (as defined below) shall
not be extended by any Additional Terms thereafter. Notwithstanding the
foregoing, if a Change of Control (as defined below) occurs during the Original
Term or an Additional Term, the term of this Agreement shall extend until the
later of the Original Term or an Additional Term or the 18-month anniversary of
such Change of Control (such extension, together with the Original Term or any
Additional Terms, the “Term”).

(b)        At-Will Nature of Employment. The Executive acknowledges and agrees
that the Executive’s employment with the Company is and shall remain “at-will”
and the Executive’s employment with the Company may be terminated at any time
and for any reason (or no reason) by the Company, with or without notice, or the
Executive, subject to the terms of this Agreement. During the period of the
Executive’s employment with the Company, the Executive shall perform such duties
and fulfill such responsibilities as reasonably requested by the Company from
time to time commensurate with the Executive’s position with the Company.

(c)        Termination of Employment by the Company. During the Term, the
Company may terminate the Executive’s employment at any time with or without
Cause (as defined below) pursuant to the Notice of Termination provision below.

(d)        Termination of Employment by the Executive. During the Term, the
Executive may terminate employment with the Company with or without Good Reason
(as defined below) by delivering to the Company, not less than thirty (30) days
prior to



--------------------------------------------------------------------------------

the Termination Date, a written notice of termination; provided, that, if such
termination of employment is by the Executive with Good Reason, such notice
shall state in reasonable detail the facts and circumstances that constitute
Good Reason. This provision does not change the at-will nature of Executive’s
employment, and the Company may end Executive’s employment, pursuant to
Executive’s notice, prior to the expiration of the thirty (30) days’ notice.

(e)        Notice of Termination. Any termination of the Executive’s employment
by the Company or by the Executive shall be communicated by a written Notice of
Termination addressed to the Executive or the Company, as applicable. A “Notice
of Termination” shall mean a notice stating that the Executive’s employment with
the Company has been or will be terminated and the specific provisions of this
Section 1 under which such termination is being effected.

(f)         Termination Date. Subject to Section 4(a) hereof, “Termination Date”
as used in this Agreement shall mean in the case of the Executive’s death or
Disability (as defined below), the date of death or Disability, or in all other
cases of termination by the Company or the Executive, the date specified in
writing by the Company or the Executive as the Termination Date in accordance
with Section 1(e).

 

2. Compensation Upon Certain Terminations by the Company.

(a)        Termination Without Cause or for Good Reason. If the Executive’s
employment is terminated during the Term (i) by the Company without Cause (other
than as a result of the Executive’s death or Disability), or (ii) by the
Executive for Good Reason, in each case, other than during the COC Protection
Period (as defined below), the Company shall (A) pay to the Executive any
portion of Executive’s accrued but unpaid base salary earned through the
Termination Date; (B) pay to the Executive any annual bonus that was earned by
the Executive for the fiscal year immediately preceding the fiscal year in which
the Termination Date occurs, to the extent not already paid; (C) reimburse the
Executive for any and all amounts advanced in connection with Executive’s
employment with the Company for reasonable and necessary expenses incurred by
Executive through the Termination Date in accordance with the Company’s policies
and procedures on reimbursement of expenses; (D) pay to the Executive any earned
vacation pay not theretofore used or paid in accordance with the Company’s
policy for payment of earned and unused vacation time; and (E) provide to the
Executive all other accrued but unpaid payments and benefits to which Executive
may be entitled under the terms of any applicable compensation arrangement or
benefit plan or program of the Company (excluding any severance plan or policy
of the Company) (collectively, the “Accrued Compensation”). In addition,
provided that the Executive executes a release of claims in a form acceptable to
the Company (a “Release”), returns such Release to the Company by no later than
45 days following the Termination Date (the “Release Deadline”) and does not
revoke such Release prior to the expiration of the applicable revocation period
(the date on which such Release becomes effective, the “Release Effective
Date”), then subject to the further provisions of Sections 3, 4, and 6 below,
the Company shall have the following obligations with

 

2



--------------------------------------------------------------------------------

respect to the Executive (or the Executive’s estate, if applicable), subject to
applicable taxes and withholdings:

 

  (1) The Company will continue to pay the Executive’s Base Salary (as defined
below) during the period beginning on the Executive’s Termination Date and
continuing for eighteen months thereafter (“Salary Continuation”). This Salary
Continuation payment shall be paid in bi-weekly installments, consistent with
the Company’s payroll practices. Subject to Sections 4(c) and 4(d) hereof, the
first such payment shall be made on the first payroll date following the Release
Effective Date, such payment to include all payments that would have otherwise
been payable between the Termination Date and the date of such payment.

 

  (2) The Company will pay to the Executive, at such time as those executives
who are actively employed with the Company would receive payments under the
Company’s short-term cash bonus plan in which the Executive was eligible to
participate immediately prior to the Termination Date (but in no event later
than the 15th day of the third month of the fiscal year following the fiscal
year in which the Termination Date occurred), a pro-rated amount of the
Executive’s bonus under such plan, based on the actual performance during the
applicable period, determined in accordance with the terms of the Plan and
subject to the approval of the Compensation and Organization Committee of the
Board of Directors. The pro-rated amount shall be calculated using a fraction
where the numerator is the number of days from the beginning of the applicable
bonus period through the Termination Date and the denominator is the total
number of days in the applicable bonus period.

 

  (3)

Subject to the Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
during the period in which Salary Continuation is in effect, the Company shall
reimburse the Executive for 100% of the monthly premium costs of COBRA coverage,
less applicable withholding taxes on such reimbursement; provided, however, that
the Company’s obligation to provide such benefits shall cease upon the earlier
of (i) the Executive’s becoming eligible for such benefits as the result of
employment with another employer and (ii) the expiration of the Executive’s
right to continue such medical and dental benefits under applicable law (such as
COBRA); provided, further, that notwithstanding the foregoing, the Company shall
not be obligated to provide the continuation coverage contemplated by this
Section 2(a)(3) if it would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination

 

3



--------------------------------------------------------------------------------

  requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).

For the avoidance of doubt, the payments and obligations set forth in this
Section 2(a) shall be in lieu of any payments due to the Executive under the
Prior Agreement.

(b)        Termination for Cause, without Good Reason, or Death. If the
Executive’s employment is terminated during the Term by the Company for Cause,
by the Executive without Good Reason or by reason of the Executive’s death, the
Company shall provide the Executive (or the Executive’s estate, if applicable)
with only the Accrued Compensation.

(c)        Termination due to Disability. If the Executive’s employment is
terminated by the Company by reason of the Executive’s Disability, the Company
shall have the following obligations with respect to the Executive (or the
Executive’s estate, if applicable): (i) the Company shall provide the Executive
with the Accrued Compensation; and (ii) the Executive shall be entitled to
receive any disability benefits available under the Company’s Long-Term
Disability Plan (if any). For purposes of this Agreement, “Disability” means a
physical or mental infirmity which impairs the Executive’s ability to
substantially perform the Executive’s duties with the Company or its
subsidiaries for a period of at least six (6) months in any twelve (12)-month
calendar period as determined in accordance with the Company’s long-term
disability plan or, in the absence of such plan, as determined by the Company’s
Board of Directors (the “Board”).

(d)        Change of Control. If the Executive’s employment is terminated during
the Term (i) by the Company other than for Cause, or due to the Executive’s
death or Disability or (ii) by the Executive for Good Reason, in each case,
during the three months prior to, and the eighteen months following, a Change of
Control (such period, the “COC Protection Period”), then the Company shall
provide the Executive with the Accrued Compensation and, subject to the
Executive executing a Release, returning such Release to the Company by no later
than the Release Deadline, and not revoking such Release prior to the expiration
of the applicable revocation period, and subject to the further provisions of
Sections 2(j), 3, 4 and 6 below, and in lieu of any payments due to the
Executive in the Prior Agreement, the Company shall have the following
obligations with respect to the Executive (or the Executive’s estate, if
applicable), subject to applicable taxes and withholdings:

 

  (1)

The Company will pay the Executive an amount equal to eighteen months of the
Executive’s Base Salary in effect on the Termination Date. Subject to Sections
4(c) and 4(d) hereof, such amount shall be payable in a lump sum on the sixtieth
(60th) day following the Termination Date, except to the extent that such amount
becomes payable on account of a termination that occurs other than during the
twelve month period following a Change of Control. To that extent, the amount
shall be paid at the time described in Section

 

4



--------------------------------------------------------------------------------

  2(a)(1) to the extent necessary to avoid the imposition of tax penalties under
Section 409A of the Code.

 

  (2) The Company will pay Executive an amount equal to 1.5 times the
Executive’s Target Bonus. Subject to Sections 4(c) and 4(d) hereof, such amount
shall be payable in a lump sum on the sixtieth (60th) day following the
Termination Date.

 

  (3) Subject to the Executive’s timely election of continuation coverage under
COBRA for a period of eighteen months following the Termination Date, the
Company shall reimburse the Executive for 100% of the monthly premium costs of
COBRA coverage, less applicable withholding taxes on such reimbursement;
provided, however, that the Company’s obligation to provide such benefits shall
cease upon the earlier of (i) the Executive’s becoming eligible for such
benefits as the result of employment with another employer and (ii) the
expiration of the Executive’s right to continue such medical and dental benefits
under applicable law (such as COBRA); provided, further, that notwithstanding
the foregoing, the Company shall not be obligated to provide the continuation
coverage contemplated by this Section 2(d)(3) if it would result in the
imposition of excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable).

For the avoidance of doubt, the payments and obligations set forth in this
Section 2(d) shall be in lieu of any payments due to the Executive under the
Prior Agreement.

(e)        Definitions.

 

  (1) Base Salary. For the purpose of this Agreement, “Base Salary” shall mean
the Executive’s annual rate of base salary as in effect on the applicable date;
provided, however, that if the Executive’s employment with the Company is being
terminated by the Executive for Good Reason as a result of a reduction in the
Executive’s Base Salary, then “Base Salary” shall, for purposes of the
definition of “Good Reason” and Section 3 of this Agreement, constitute the
Executive’s Base Salary as in effect prior to such reduction.

 

  (2)

Cause. For purposes of this Agreement, “Cause” shall mean: (i) the Executive’s
conviction of, or entrance of a plea of guilty or nolo contendere to, a felony
under federal or state law; (ii) fraudulent conduct by the Executive in
connection with the business affairs of the Company; (iii) the Executive’s
willful refusal to materially

 

5



--------------------------------------------------------------------------------

  perform the Executive’s duties hereunder; (iv) the Executive’s wiilful
misconduct which has, or would have if generally known, a materially adverse
effect on the business or reputation of the company; or (v) the Executive’s
material breach of a covenant, representation, warranty or obligation of the
Executive to the Company. With respect to the circumstances in subsections
(iii), (iv), and (v), above, such circumstances will only constitute “Cause”
once the Company has provided the Executive written notice and the Executive has
failed to cure such issue within 30 days. No act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Company.

 

  (3) Change of Control. For purposes of this Agreement, “Change of Control”
shall have the same meaning as such term is defined in the Company’s 2016
Long-Term Incentive Plan for Associates; provided, however, that for purposes of
this Agreement, such definition shall only apply to the extent that the event
that constitutes such a “Change of Control” also constitutes a “change in
ownership or control” as such term is defined in Section 409A of the United
States Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations and guidance issued thereunder (“Section 409A of the Code”).

 

  (4) Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without the Executive’s written consent: (i) a reduction in the Executive’s Base
Salary or Target Bonus as in effect from time to time; (ii) a material reduction
(including as a result of any co-sharing of responsibilities arrangement) of the
Executive’s authority, responsibilities, or duties, (iii) a requirement that the
Executive be based at a location in excess of 50 miles from the location of its
principal executive office as of the date of this Agreement; (iv) the Company
fails to obtain the written assumption of its obligations to the Executive under
this Agreement by a successor no later than the consummation of a Change of
Control; (v) a material breach by the Company of its obligations to the
Executive under this Agreement; or (vi) in anticipation or contemplation of or
following a Change of Control, as defined above, a material adverse change in
the Executive’s reporting structure; which in each of the circumstances
described above, is not remedied by the Company within 30 days of receipt of
written notice by the Executive to the Company; so long as the Executive
provides such written notice to the Company no later than 90 days following the
first date the event giving rise to a claim of Good Reason exists;

 

6



--------------------------------------------------------------------------------

  (5) Target Bonus. “Target Bonus” shall mean the percentage of the Executive’s
Base Salary equal to the Executive’s short-term cash bonus opportunity under the
terms of the applicable short-term cash bonus program in which the Executive is
entitled to participate in respect of the fiscal year of the Company in which
the Termination Date occurs (if any); provided, however, that if the Executive’s
employment with the Company is terminated by the Executive for Good Reason as a
result of a reduction in the Executive’s Target Bonus, then “Target Bonus” shall
mean the Executive’s Target Bonus as in effect immediately prior to such
reduction.

(f)         Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 2 by seeking other employment
or otherwise and no such payment or benefit shall be eliminated, offset or
reduced by the amount of any compensation provided to the Executive in any
subsequent employment, except as provided in Section 2(a)(3) or Section 2(d)(3).

(g)        Resignation from Office. The Executive’s termination of employment
with the Company for any reason shall be deemed to automatically remove the
Executive, without further action, from any and all offices held by the
Executive with the Company or its affiliates. The Executive shall execute such
additional documents as requested by the Company from time to time to evidence
the foregoing.

(h)        Exclusivity. This Agreement is intended to provide severance payments
and/or benefits only under the circumstances expressly enumerated under
Section 2 hereof. Unless otherwise determined by the Company in its sole
discretion, in the event of a termination of the Executive’s employment with the
Company for any reason (or no reason) or at any time other than as expressly
contemplated by Section 2 hereof, the Executive shall not be entitled to receive
any severance payments and/or benefits or other further compensation from the
Company hereunder whatsoever, except for the Accrued Compensation and any other
rights or benefits to which the Executive is otherwise entitled pursuant to the
requirements of applicable law. Except as otherwise expressly provided in this
Section 2, all of the Executive’s rights to salary, bonuses, fringe benefits and
other compensation hereunder (if any) which accrue or become payable after the
Termination Date will cease upon the Termination Date.

(i)         Set-Off. The Executive agrees that, to the extent permitted by
applicable law, the Company may deduct from and set-off against any amounts
otherwise payable to the Executive under this Agreement such amounts as may be
owed by the Executive to the Company. The Executive shall remain liable for any
part of the Executive’s payment obligation not satisfied through such deduction
and setoff.

(j)         Exclusive Remedies. The Executive agrees and acknowledges that the
payments and benefits set forth in this Section 2 shall be the only payments and
benefits to which the Executive is entitled from the Company in connection with
the termination of the Executive’s employment with the Company, and that neither
the

 

7



--------------------------------------------------------------------------------

Company nor its subsidiaries shall have any liability to the Executive or the
Executive’s estate, whether under this Agreement, the Prior Agreement or
otherwise, in connection with the termination of the Executive’s employment.

3.        Limitations on Certain Payments. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement or otherwise would be an “excess parachute payment,” within the
meaning of Section 280G of the Code, or any successor provision thereto, but for
the application of this sentence, then the payments and benefits identified in
the second to last sentence of this Section 3 to be paid or provided will be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
excess parachute payment; provided, however, that the foregoing reduction will
be made only if and to the extent that such reduction would result in an
increase in the aggregate payment and benefits to be provided to the Executive,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income and employment taxes). Whether requested by the
Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence will be made at the expense of the
Company by a certified accounting firm that is independent from the Company. In
the event that any payment or benefit intended to be provided under this
Agreement or otherwise is required to be reduced pursuant to this Section 3, the
Company will reduce the Executive’s payments and/or benefits, to the extent
required, in the following order: (a) the payments due under Section 2(d)(3)
(beginning with the payment farthest out in time that would otherwise be paid);
(b) the payments due under Section 2(d)(1) (beginning with the payment farthest
out in time that would otherwise be paid); (c) the payment due under
Section 2(d)(2). The assessment of whether or not such payments or benefits
constitute or would include excess parachute payments shall take into account a
reasonable compensation analysis of the value of services provided or to be
provided by the Executive, including any agreement by the Executive (if
applicable) to refrain from performing services pursuant to a covenant not to
compete or similar covenant applicable to you that may then be in effect.

 

4. Section 409A of the Code; Withholding.

 

  (a) This Agreement is intended to avoid the imposition of taxes and/or
penalties under Section 409A of the Code. The parties agree that this Agreement
shall at all times be interpreted, construed and operated in a manner to avoid
the imposition of taxes and/or penalties under with Section 409A of the Code. To
the extent required for compliance with Section 409A of the Code, all references
to a termination of employment and separation from service shall mean
“separation from service” as defined in Section 409A of the Code, and the date
of such “separation from service” shall be referred to as the “Termination
Date”.

 

8



--------------------------------------------------------------------------------

  (b) All reimbursements provided under this Agreement shall comply with
Section 409A of the Code and shall be subject to the following requirement:
(i) the amount of expenses eligible for reimbursement, during the Executive’s
taxable year may not affect the expenses eligible for reimbursement to be
provided in another taxable year; and (ii) the reimbursement of an eligible
expense must be made by December 31 following the taxable year in which the
expense was incurred. The right to reimbursement is not subject to liquidation
or exchange for another benefit.

 

  (c) Notwithstanding anything in this Agreement to the contrary, for purposes
of the period specified in this Agreement relating to the timing of the
Executive’s execution of the Release as a condition of the Company’s obligation
to provide any severance payments or benefits, if such period would begin in one
taxable year and end in a second taxable year, any payment otherwise due to the
Executive upon execution of the Release shall be made in the second taxable year
and without regard to when the Release was executed or became irrevocable.

 

  (d) If the Executive is a “specified employee” (as defined under Section 409A
of the Code) on the Executive’s Termination Date, to the extent that any amount
payable under this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code (and is not otherwise excepted from Section 409A
of the Code coverage by virtue of being considered “separation pay” or a “short
term deferral” or otherwise) and is payable to Executive based upon a separation
from service, such amount shall not be paid until the first day following the
six (6) month anniversary of the Executive’s Termination Date or the Executive’s
death, if earlier.

 

  (e) To the maximum extent permitted under Section 409A of the Code, the
payments and benefits under this Agreement are intended to meet the requirements
of the short-term deferral exemption under Section 409A of the Code and the
“separation pay exception’” under Treasury Regulation §1.409A-1(b)(9)(iii). Any
right to a series of installment payments shall be treated as a right to a
series of separate payments for purposes of Section 409A of the Code.

 

  (f) All amounts due and payable under this Agreement shall be paid less all
amounts required to be withheld by law, including all applicable federal, state
and local withholding taxes and deductions.

5.        Indemnification. The Company shall indemnify, defend, and hold the
Executive harmless to the maximum extent permitted by law and the Company
by-laws against all judgments, fines, amounts paid in settlement and all
reasonable expenses, including attorneys’ fees incurred by the Executive, in
connection with the defense of or as a result of any action or proceeding (or
any appeal from any action or proceeding) in which the Executive is made or is
threatened to be made a party by reason of the fact

 

9



--------------------------------------------------------------------------------

that the Executive is or was an officer or director of the Company. Subject to
the terms of the Company’s director and officer indemnification policies then in
effect, the Company acknowledges that the Executive will be covered and insured
up to the full limits provided by all directors’ and officers’ insurance which
the Company then maintains to indemnify its directors and officers.

 

6. Executive Covenants.

 

  (a) For the purposes of this Section 6, the term “Company” shall include
Abercrombie & Fitch Management Co. and all of its subsidiaries, parent companies
and affiliates thereof

 

  (b) Non-Disclosure and Non-Use. The Executive shall not, during the Term and
at all times thereafter, without the written authorization of the Chief
Executive Officer (“CEO”) of the Company or such other executive governing body
as may exist in lieu of the CEO, (hereinafter referred to as the “Executive
Approval”), use (except for the benefit of the Company) any Confidential and
Trade Secret Information relating to the Company. The Executive shall hold in
strictest confidence and shall not, without the Executive Approval, disclose to
anyone, other than directors, officers, employees and counsel of the Company in
furtherance of the business of the Company, any Confidential and Trade Secret
Information relating to the Company. For purposes of this Agreement,
“Confidential and Trade Secret Information” includes: the general or specific
nature of any concept in development, the business plan or development schedule
of any concept, vendor, merchant or customer lists or other processes, know-how,
designs, formulas, methods, software, improvements, technology, new products,
marketing and selling plans, business plans, development schedules, budgets and
unpublished financial statements, licenses, prices and costs, suppliers, and
information regarding the skills, compensation or duties of employees,
independent contractors or consultants of the Company and any other information
about the Company that is proprietary or confidential. Notwithstanding the
foregoing, nothing herein shall prevent the Executive from disclosing
Confidential and Trade Secret Information to the extent required by law or by
any court or regulatory authority having actual or apparent authority to require
such disclosure or in connection with any litigation or arbitration involving
this Agreement.

The restrictions set forth in this Section 6(b) shall not apply to information
that is or becomes generally available to the public or known within the
Company’s trade or industry (other than as a result of its wrongful disclosure
by the Executive), or information received on a non-confidential basis from
sources other than the Company who are not in violation of a confidentiality
agreement with the Company.

The Executive further represents and agrees that, during the Term and at all
times thereafter, the Executive is obligated to comply with the rules and

 

10



--------------------------------------------------------------------------------

regulations of the Securities and Exchange Commission (“SEC”) regarding trading
shares and/or exercising options related to the Company’s stock. The Executive
acknowledges that the Company has not provided opinions or legal advice
regarding the Executive’s obligations in this respect and that it is the
Executive’s responsibility to seek independent legal advice with respect to any
stock or option transaction.

 

  (c) Non-Disparagement and Cooperation. Neither the Executive nor any officer,
director of the Company, nor any other spokesperson authorized as a spokesperson
by any officer or director of the Company, shall, during the Term or at any time
thereafter, intentionally state or otherwise publish anything about the other
party which would adversely affect the reputation, image or business
relationships and goodwill of the other party in the market and community at
large. During the Term and at all times thereafter, the Executive shall fully
cooperate with the Company in defense of legal claims asserted against the
Company and other matters requiring the testimony or input and knowledge of the
Executive. If at any time the Executive should be required to cooperate with the
Company pursuant to this Section 6(c), the Company agrees to promptly reimburse
the Executive for reasonable documented costs and expenses incurred as a result
thereof. The Executive agrees that, during the Term and at all times thereafter,
the Executive will not speak or communicate with any party or representative of
any party, who is known to the Executive to be either adverse to the Company in
litigation or administrative proceedings or to have threatened to commence
litigation or administrative proceedings against the Company, with respect to
the pending or threatened legal action, unless the Executive receives the
written consent of the Company to do so, or is otherwise compelled by law to do
so, and then only after advance notice to the Company. Nothing herein shall
prevent the Executive from pursuing any claim in connection with enforcing or
defending the Executive’s rights or obligations under this Agreement, or
engaging in any activity as set forth in Section 14 of this Agreement.

 

  (d)

Non-Competition. For the period of Executive’s employment with the Company and
its subsidiaries and for twelve (12) months following Executive’s Termination
Date with the Company and its subsidiaries for any reason (the “Non-Competition
Period”), Executive shall not, directly or indirectly, without the Executive
Approval, own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any entity listed on
Appendix A attached to this Agreement, or any of their current or future
divisions, subsidiaries or affiliates (whether majority or minority owned), even
if said division, subsidiary or affiliate becomes unrelated to the entity on
Appendix A at some future date, or any other entity engaged in a business that
is competitive with the Company in any part of the world in which the

 

11



--------------------------------------------------------------------------------

  Company conducts business or is actively preparing or considering conducting
business (“Competing Entity”); provided, however, that the “beneficial
ownership” by the Executive, either individually or by a “group” in which the
Executive is a member (as such terms are used in Rule 13d of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), of less than 2% of the voting stock of any publicly held
corporation shall not be a violation of this Section 6(d). The Executive
acknowledges and agrees that any consideration that the Executive received in
respect of any non-competition covenant in favor of the Company or its
subsidiaries entered into prior to the date hereof shall be incorporated herein
as consideration for the promises set forth in this Section 6(d) and that the
provisions contained in this Section 6(d) shall supersede any prior
non-competition covenants between the Executive and the Company or its
subsidiaries.

 

  (e) Non-Solicitation. For the period of Executive’s employment with the
Company and its subsidiaries and for twenty-four (24) months following
Executive’s Termination Date with the Company and its subsidiaries for any
reason (“Non-Solicitation Period”), the Executive shall not, either directly or
indirectly, alone or in conjunction with another party, interfere with or harm,
or attempt to interfere with or harm, the relationship of the Company with any
person who at any time was a customer or supplier of the Company or otherwise
had a business relationship with the Company. During the Non-Solicitation
Period, the Executive shall not hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
person who is currently employed, or was employed at any time during the
six-month period prior thereto, as an employee, contractor or consultant of the
Company. The Executive acknowledges and agrees that any consideration that the
Executive received for in respect of any non-solicitation covenant in favor of
the Company or its subsidiaries entered into prior to the date hereof shall be
incorporated herein as consideration for the promises set forth in this
Section 6(e) and that the provisions contained in this Section 6(e) shall
supersede any prior non-solicitation covenants between the Executive and the
Company or its subsidiaries.

 

  (f)

Confidentiality of this Agreement. Unless this Agreement is required to be
publicly disclosed under applicable U.S. securities laws, the Executive agrees
that, during the Term and at all times thereafter, the Executive shall not speak
about, write about, or otherwise publicize or disclose to any third party the
terms of this Agreement or any fact concerning its negotiation, execution or
implementation, except with (i) an attorney, accountant, or other advisor
engaged by the Executive; (ii) the Internal Revenue Service or other
governmental agency upon proper request; or (iii) the Executive’s immediate
family; provided, that all such persons agree in advance to keep said
information confidential and not to disclose

 

12



--------------------------------------------------------------------------------

  it to others. This Section 6(f) shall not prohibit Executive from disclosing
the terms of this Section 6 to a prospective employer.

 

  (g) Remedies. The Executive agrees that any breach of the terms of this
Section 6 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages. The terms of this Section 6(g) shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the recovery of damages
from the Executive. The Executive and the Company further agree that the
confidentiality provisions and the covenants not to compete and solicit
contained in this Section 6 are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein. The
parties agree that the prevailing party shall be entitled to all costs and
expenses, including reasonable attorneys’ fees and costs, in addition to any
other remedies to which either may be entitled at law or in equity in connection
with the enforcement of the covenants set forth in this Section 6. Should a
court with jurisdiction determine, however, that all or any portion of the
covenants set forth in this Section 6 is unreasonable, either in period of time,
geographical area, or otherwise, the parties hereto agree that such covenants or
portion thereof should be interpreted and enforced to the maximum extent that
such court deems reasonable. In the event of any violation of the provisions of
this Section 6, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination of employment
restriction period shall be tolled during any period of such violation. In the
event of a material violation by the Executive of this Section 6, any severance
being paid to the Executive pursuant to Section 2 of this Agreement or otherwise
shall immediately cease, and the aggregate gross amount of any severance
previously paid to the Executive shall be immediately repaid to the Company.

 

  (h) The provisions of this Section 6 shall survive any termination of this
Agreement and any termination of the Executive’s employment, and the existence
of any claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements of this Section 6.

 

13



--------------------------------------------------------------------------------

7. Successors and Assigns.

 

  (a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns to the Company’s
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.

 

  (b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.

8.        Arbitration. Except with respect to the remedies set forth in
Section 6(g) hereof, any controversy or claim between the Company or any of its
affiliates and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.

9.        Effect on Prior Agreements. Except as otherwise set forth herein, this
Agreement supersedes all provisions in prior agreements, either express or
implied, between the parties hereto, with respect to post-termination payments
and/or benefits, including the Prior Agreement; provided, that, this Agreement
shall not supersede the Company’s 2005, 2007 or 2016 Long-Term Incentive Plans
(or any other applicable equity plan) or any applicable award agreements
evidencing equity-based incentive awards thereunder (the “Equity Documents”),
and any rights of the Executive with respect to equity-based incentive awards
hereunder shall be in addition to, and not in lieu of, any rights pursuant to
the Equity Documents. No provisions of this Agreement shall supersede or nullify
the clawback provisions in the Equity Documents or any of the applicable Company
incentive compensation plans. For the avoidance of doubt, except as otherwise
set forth herein, the post-termination payments and benefits provided herein
shall be in lieu of, and not in addition to, any post-termination payment or
benefits provided under the terms of the Prior Agreement.

 

14



--------------------------------------------------------------------------------

10.        Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:

To the Executive:

To Executive’s last home address as listed in the books and records of the
Company.

To the Company:

Abercrombie & Fitch Management Co.

6301 Fitch Path

New Albany, Ohio 43054

Attn: General Counsel

11.       Miscellaneous. No provision of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

12.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to the conflict of law principles thereof. Except as provided in Section 8, any
actions or proceedings instituted under this Agreement with respect to any
matters arising under or related to this Agreement shall be brought and tried
only in the Court of Common Please, Franklin County, Ohio.

13.       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof,

14.       Protected Rights. Nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive’s right to
receive an award from a Government Agency for information provided to any
Government Agency.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereto set his/her hand this
  23rd   day of     March    , 2017.

 

/s/ Robert Bostrom    

 

Robert Bostrom

 

 

 

IN WITNESS WHEREOF, the undersigned has hereto set his hand this   10   day of
    May    , 2017

 

/s/ Arthur C. Martinez    

 

Arthur C. Martinez

Executive Chairman of the Board of Directors

Abercrombie & Fitch Co.

 

16



--------------------------------------------------------------------------------

Appendix A

(all current and future (as described in Section 6(d) of the Agreement)
subsidiaries,

divisions and affiliates of the entities below)

 

American Eagle Outfitters, Inc.

 

  

Gap, Inc.

 

J. Crew Group, Inc.

 

  

Pacific Sunwear of California, Inc.

 

Urban Outfitters, Inc.

 

  

Aeropostale, Inc.

 

Polo Ralph Lauren Corporation

 

  

Ascena Retail Group

 

Lululemon Athletica, Inc.

 

  

Levi Strauss & Co.

 

L Brands (formerly known as Limited Brands, including, without limitation,
Victoria’s Secret, Pink, Bath & Body Works, La Senza and Henri Bendel)

 

   Express, Inc.

Nike, Inc.

 

  

Under Armour, Inc.

 

Amazon.com, Inc.

 

    

 

 

17



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

 



--------------------------------------------------------------------------------

RELEASE AGREEMENT

This Release Agreement (“Release”) is entered into between Robert Bostrom
(“Executive”), and Abercrombie & Fitch Management Co. on behalf of itself, its
parent, affiliates, subsidiaries, officers, agents, employees (current and
former), successors, predecessors, assigns, and any and all other related
persons, firms, corporations and other legal entities (herein singularly and
collectively called the “Company”).

WHEREAS, the Company and Executive previously entered into an Agreement with an
effective date of May 10, 2017 (the “Severance Agreement”);

WHEREAS, the Company and Executive previously entered into a Separation
Agreement executed by Executive on July 25, 2018 (the “Separation Agreement”);

WHEREAS, pursuant to the Separation Agreement, Executive is required to execute
and not revoke this Release as provided in the Separation Agreement in order to
receive the benefits in Section 5 of the Separation Agreement (the “Additional
Severance Benefits”);

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged,
Executive agrees as follows:

 

1.

Release.

 

  (a)

Executive, individually, and on behalf of Executive’s heirs, executors,
administrators, and assigns, agrees not to sue, acquits, releases, and forever
discharges the Company, as collectively defined above, of and from all actions
and causes of action, suits, debts, claims, and demands which may legally be
waived by private agreement, in law or in equity, which Executive ever had, or
may now have, with respect to any aspect of Executive’s employment by, and/or
separation of employment from, the Company, whether known or unknown to
Executive at the time of execution of this Release, including, but not limited
to, claims for breach of contract (express or implied), personal injury,
defamation and wrongful discharge; claims based on any oral or written
agreements or promises, contract, constitutional provision, common law, public
policy, and tort; claims for retaliation, and/or discrimination or harassment in
employment; and claims for compensatory, actual, special, consequential,
reliance, punitive, exemplary and/or other damages for personal injuries, pain
and suffering, emotional distress, health care expenses, back pay, front pay,
separation pay, wages, benefits, attorney’s fees, costs, interest or other
monies, from the beginning of time through the date that Executive signs this
Release with the exceptions of: (a) any action the law precludes Executive from
waiving by agreement; or, (b) any claim that the Company breached its
commitments under this Release or Section 5 of the Separation Agreement;
(c) treatment of Executive’s equity awards as provided under the terms of
Executive’s Equity Grant Agreements (as referenced in Section 2 of the
Separation Agreement), the terms of the Long-Term Incentive Plans (as also
referenced in Section 2 of the Separation Agreement), and the terms of the
Separation Agreement; (d) indemnification under applicable corporate law, the
Severance Agreement, the Separation Agreement, the by-laws or certificate of
incorporation of the Company, or the Director and



--------------------------------------------------------------------------------

 

Officer Indemnification Agreement between Executive and Abercrombie & Fitch Co.
(attached as Exhibit C to the Separation Agreement); (e) coverage under any
director’s and officer’s liability insurance policy; (f) documented, accrued and
unpaid wages, benefits (including benefits under the Nonqualified Savings and
Supplemental Retirement Plan) and expense reimbursement owing for the period
through the Separation Date (as defined in the Separation Agreement); or
(g) claims that arise after the date Executive executes this Release.

 

  (b)

Executive agrees that, with the exception of any action the law precludes
Executive from waiving by agreement, Executive’s covenants and releases, as set
forth in this Release, include a waiver of any and all rights or remedies under
any present and/or future federal, state, local or foreign statute, law and/or
regulation, including, but not limited to: state and U.S. Constitutions; state
common law; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of
1866; the Civil Rights Act of 1991; the Americans with Disabilities Act; the
Equal Pay Act; the Family and Medical Leave Act; the Employee Retirement Income
Security Act; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Genetic Information Non-Discrimination Act; the
Occupational Safety and Health Act; the National Labor Relations Act; the
federal Worker Adjustment and Retraining Notification Act; the Consolidated
Omnibus Budget Reconciliation Act; the Ohio Civil Rights Act, Ohio Rev. Code Ch.
4112; any similar federal, state or local statute or law applicable to
Executive’s employment, all as amended. This Release is also intended to and
shall release the Company from any and all wage and hour related claims arising
out of or in any way connected with Executive’s employment with the Company, to
the maximum extent permitted by federal and state law.

 

  (c)

Executive intends that this Release shall bar each and every claim, demand and
cause of action hereinabove specified, whether known or unknown to Executive at
the time of execution of this Release. As a result, Executive acknowledges that
Executive might, in the future, discover claims or facts in addition to or
different from those which Executive now knows or believes to exist with respect
to the subject matters of this Release and which, if known or suspected at the
time of executing this Release, may have materially affected this settlement.
Nevertheless, Executive hereby waives any rights, claims, or causes of action
that might arise as a result of such different or additional claims or facts.

 

2.

Acknowledgements and Reporting. Executive acknowledges and agrees that
Executive: (a) has been properly paid for all hours worked at the Company;
(b) has not suffered any on-the job injury at the Company for which Executive
has not already filed a claim; (c) has not suffered any unreported workplace
injury at the Company through the Separation Date (as defined in the Separation
Agreement) or re-aggravated any job injury Executive has already reported or for
which Executive has already filed a worker’s compensation claim; (d) has been
properly provided any leave of absence at the Company because of Executive’s or
a family member’s health condition; and, (e) has not been subjected to any
improper treatment, conduct or actions by the Company due to or related to
Executive’s request for, or taking of, any leave of absence because of
Executive’s own or a family member’s health condition.

 

- 2 -



--------------------------------------------------------------------------------

3.

Acceptance and Older Workers Benefit Protection Act Acknowledgements. Executive
has at least twenty-one (21) days during which to consider this Release. Any
modifications to this Release, whether material or immaterial, will not restart
this twenty-one (21)-day period. Executive is not required to, but may, accept
this Release by signing and returning it to the Company within twenty-one
(21) days from the date this Release was communicated to Executive. If Executive
does not sign and return this Release by                  (the “Release
Deadline”), then all of the terms offered in this Release will expire and shall
be deemed null and void and Executive shall not be entitled to any of the
Additional Severance Benefits set forth in Section 5 of the Separation
Agreement.

Executive acknowledges and agrees that:

 

  (a)

this Release, the Severance Agreement, and the Separation Agreement are written
in plain and understandable language which Executive fully understands;

 

  (b)

Executive was advised and hereby is advised in writing to consult with an
attorney of Executive’s choice prior to signing this Release;

 

  (c)

Executive is not waiving any claims that may arise after the execution of this
Release; and,

 

  (d)

The Additional Severance Benefits in Section 5 of the Separation Agreement
exceed the amount to which Executive would have otherwise been entitled from the
Company.

 

4.

Revocation. Executive understands that this Release may be revoked for a period
of seven (7) calendar days following Executive’s execution of the Release. The
Release is not effective until this revocation period has expired. Executive
understands that any revocation to be effective must be in writing and
postmarked within seven (7) calendar days of the execution of this Release and
addressed to: Abercrombie & Fitch Management Co., 6301 Fitch Path, New Albany,
Ohio 43054, Attention: John Gabrielli, SVP & Chief Human Resources Officer. If
revocation is by mail, then certified mail with return receipt requested is
recommended to show proof of mailing.

This Release shall become finally effective upon receipt of the signed document
and the expiration of the above revocation period. No Additional Severance
Benefits under Section 5 of the Separation Agreement shall be provided to
Executive until after the revocation period has expired.

 

5.

Modification and Waiver. This Release shall not be changed, modified,
terminated, canceled or amended except by a written instrument signed by
Executive and the Company. The failure to exercise, or a delay in exercising,
any right, remedy or power under this Release shall not operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
under this Release preclude any other or further exercise thereof.

 

- 3 -



--------------------------------------------------------------------------------

6.

Severability. If any provision of this Release is judicially declared to be
invalid or unenforceable for any reason, in whole or in part, only such
provision or provisions shall be invalid or unenforceable without invalidating
or rendering unenforceable or otherwise affecting the remaining provisions of
this Release, which shall remain in full force and effect to the fullest extent
permitted by law.

 

7.

Headings. The headings used in this Release are descriptive only, are for the
convenience of identifying provisions, and are not determinative of the meaning
or effect of any provision.

 

8.

Voluntary Execution. Executive acknowledges that he is executing this Release
voluntarily and of his own free will and that he fully understands and intends
to be bound of the terms of this Release. Further, Executive acknowledges that
he has received a copy of this Release on                     , and has had an
opportunity to carefully review this Release with his attorney prior to
executing it or warrants that he chooses not to have his attorney review this
Release prior to signing. Execution by facsimile or by an electronically
transmitted signature shall be fully and legally binding. Executive acknowledges
that this Release may not be executed prior to the Separation Date (as defined
in the Separation Agreement), and if Executive executes the Release prior to the
Separation Date (as defined in the Separation Agreement), it is null and void.

 

9.

Protected Rights. Nothing contained in this Release or in the Severance
Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that neither
the Severance Agreement nor this Release limits Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Release and the Severance Agreement do not limit Executive’s right
to receive an award from a Government Agency for information provided to any
Government Agency.

IN WITNESS WHEREOF, Executive has executed and delivered this Release of the
date set forth below.

 

ROBERT BOSTROM

 

Executive Signature

 

Date of Executive’s Signature

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT C

INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

This Director and Officer Indemnification Agreement, dated below, (this
“Agreement”), is made by and between Abercrombie & Fitch Co., a Delaware
corporation (the “Company”), and Robert E. Bostrom (“Indemnitee”).

RECITALS:

A.       Section 141 of the Delaware General Corporation Law provides that the
business and affairs of a corporation shall be managed by or under the direction
of its board of directors.

B.        Pursuant to Sections 141 and 142 of the Delaware General Corporation
Law, significant authority with respect to the management of the Company has
been delegated to the officers of the Company.

C.        By virtue of the managerial prerogatives vested in the directors and
officers of a Delaware corporation, directors and officers act as fiduciaries of
the corporation and its stockholders.

D.        Thus, it is critically important to the Company and its stockholders
that the Company be able to attract and retain the most capable persons
reasonably available to serve as directors and officers of the Company.

E.        In recognition of the need for corporations to be able to induce
capable and responsible persons to accept positions in corporate management,
Delaware law authorizes (and in some instances requires) corporations to
indemnify their directors and officers, and further authorizes corporations to
purchase and maintain insurance for the benefit of their directors and officers.

F.        The Delaware courts have recognized that indemnification by a
corporation serves the dual policies of (1) encouraging capable women and men to
serve as corporate directors and officers, secure in the knowledge that the
corporation will absorb the costs of defending their honesty and integrity and
(2) allowing corporate officials to resist unjustified lawsuits, secure in the
knowledge that, if vindicated, the corporation will bear the expense of
litigation.

G.        Delaware law also authorizes a corporation to pay in advance of the
final disposition of an action, suit or proceeding the expenses incurred by a
director or officer in the defense thereof, and any such right to the
advancement of expenses may be made separate and distinct from any right to
indemnification and need not be subject to the satisfaction of any standard of
conduct or otherwise affected by the merits of any claims against the director
or officer.

H.        The number of lawsuits challenging the judgment and actions of
directors and officers of Delaware corporations, the costs of defending those
lawsuits, and the threat to directors’ and officers’ personal assets have all
materially increased over the past several years, chilling the willingness of
capable women and men to undertake the responsibilities imposed on corporate
directors and officers.



--------------------------------------------------------------------------------

I.      Recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have imposed
additional disclosure and corporate governance obligations on directors and
officers of public companies and have exposed such directors and officers to new
and substantially broadened civil liabilities.

J.      These legislative and regulatory initiatives have also exposed directors
and officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.

K.      The authority of a corporation to indemnify and advance the costs of
defense to its directors and officers applies to criminal proceedings as well as
to civil, administrative and investigative proceedings.

L.      Indemnitee is a director or officer of the Company and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
state of Delaware, and upon the other undertakings set forth in this Agreement.

M.      Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director or officer of the Company and to
enhance Indemnitee’s ability to serve the Company in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Company’s certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in
Section 1(e)) to Indemnitee as set forth in this Agreement and for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.

N.      In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1.      Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a)      “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any

 

2



--------------------------------------------------------------------------------

threatened, pending or completed inquiry or investigation, whether made,
instituted or conducted by or at the behest of the Company or any other person,
including any federal, state or other court or governmental entity or agency and
any committee or other representative of any corporate constituency, that
Indemnitee determines might lead to the institution of any such claim, demand,
action, suit or proceeding.

(b)      “Controlled Affiliate” means any corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, that is directly or indirectly controlled by the
Company. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting securities, through other voting rights, by contract or otherwise;
provided that direct or indirect beneficial ownership of capital stock or other
interests in an entity or enterprise entitling the holder to cast [20%] or more
of the total number of votes generally entitled to be cast in the election of
directors (or persons performing comparable functions) of such entity or
enterprise shall be deemed to constitute control for purposes of this
definition.

(c)      “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(d)      “ERISA Losses” means any taxes, penalties or other liabilities under
the Employee Retirement Income Security Act of 1974, as amended, or Section 4975
of the Internal Revenue Code of 1986, as amended.

(e)      “Expenses” means attorneys’ and experts’ fees and expenses and all
other costs and expenses paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim, other than the fees, expenses and costs in respect of
which the Company is expressly stated in Section 15 to have no obligation.

(f)      “Incumbent Directors” means the individuals who, as of the date hereof,
are members of the Board and any individual becoming a member of the Board
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

(g)      “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit

 

3



--------------------------------------------------------------------------------

(including any employee benefit plan or related trust), as to which Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, member, manager, trustee or agent, (ii) any actual, alleged or
suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status; provided,
however, that except for compulsory counterclaims, Indemnifiable Claim shall not
include any Claim initiated by Indemnitee against the Company or any director or
officer of the Company unless the Company has joined in or consented to the
initiation of such Claim. In addition to any service at the actual request of
the Company, for purposes of this Agreement, Indemnitee shall be deemed to be
serving or to have served at the request of the Company as a director, officer,
employee, member, manager, trustee or agent of another entity or enterprise if
Indemnitee is or was serving as a director, officer, employee, member, manager,
trustee or agent of such entity or enterprise and (i) such entity or enterprise
is or at the time of such service was a Controlled Affiliate, (ii) such entity
or enterprise is or at the time of such service was an employee benefit plan (or
related trust) sponsored or maintained by the Company or a Controlled Affiliate,
or (iii) the Company or a Controlled Affiliate directly or indirectly caused or
authorized Indemnitee to be nominated, elected, appointed, designated, employed,
engaged or selected to serve in such capacity.

(h)      “Indemnifiable Losses” means any and all Losses relating to, arising
out of or resulting from any Indemnifiable Claim.

(i)      “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall, not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(j)      “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA Losses and
amounts paid in settlement, including all interest, assessments and other
charges paid or payable in connection with or in respect of any of the
foregoing.

(k)      “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock.

(1)      “Voting Stock” means securities entitled to vote generally in the
election of directors (or similar governing bodies).

 

4



--------------------------------------------------------------------------------

2.      Indemnification Obligation. Subject to Section 8, the Company shall
indemnify and hold harmless Indemnitee, to the fullest extent permitted or
required by the laws of the State of Delaware in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted or required indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided, however, that no repeal or amendment
of any law of the State of Delaware shall in any way diminish or adversely
affect the rights of Indemnitee pursuant to this Agreement in respect of any
occurrence or matter arising prior to any such repeal or amendment.

3.      Advancement of Expenses. Indemnitee shall have the right to advancement
by the Company prior to the final disposition of any Indemnifiable Claim of any
and all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee. Indemnitee’s right to
such advancement is not subject to the satisfaction of any standard of conduct
and is not conditioned upon any prior determination that Indemnitee is entitled
to indemnification under this Agreement with respect to the Indemnifiable Claim
or the absence of any prior determination to the contrary. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimburse Indemnitee for such Expenses; provided that Indemnitee shall
repay, without interest any amounts actually advanced to Indemnitee that, at the
final disposition of the Indemnifiable Claim to which the advance related, were
in excess of amounts paid or payable by Indemnitee in respect of Expenses
relating to, arising out of or resulting from such Indemnifiable Claim. In
connection with any such payment, advancement or reimbursement, if delivery of
an undertaking is a legally required condition precedent to such payment,
advance or reimbursement or is otherwise requested by the Company, Indemnitee
shall execute and deliver to the Company an undertaking in the form attached
hereto as Exhibit A (subject to Indemnitee filling in the blanks therein and
selecting from among the bracketed alternatives therein), which need not be
secured and shall be accepted by the Company without reference to Indemnitee’s
ability to repay the Expenses. In no event shall Indemnitee’s right to the
payment, advancement or reimbursement of Expenses pursuant to this Section 3 be
conditioned upon any undertaking that is less favorable to Indemnitee than, or
that is in addition to, the undertaking set forth in Exhibit A.

4.      Indemnification for Additional Expenses. Without limiting the generality
or effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee, in each case to the
fullest extent permitted or required by the laws of the State of Delaware in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required indemnification,
reimbursement or advancement of such Expenses, for (a) indemnification or
payment, advancement or reimbursement of Expenses by the Company under any
provision of this Agreement, or under any other agreement or provision of the
Constituent Documents now or hereafter in effect relating to Indemnifiable
Claims, and/or

 

5



--------------------------------------------------------------------------------

(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company; provided, however, that Indemnitee shall return,
without interest, any such advance of Expenses (or portion thereof) which
remains unspent at the final disposition of the Claim to which the advance
related.

5.      Contribution. To the fullest extent permissible under applicable law in
effect on the date hereof or as such law may from time to time hereafter be
amended to increase the scope of permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the payment of any and all Indemnifiable Claims or Indemnifiable
Losses, in such proportion as is fair and reasonable in light of all of the
circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Indemnifiable Claim or Indemnifiable Loss and/or (ii) the relative
fault of the Company (and its other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s); provided
that such contribution shall not be required where it is determined, pursuant to
a final disposition of such Indemnifiable Claim or Indemnifiable Loss in
accordance with Section 8, that Indemnitee is not entitled to indemnification by
the Company with respect to such Indemnifiable Claim or Indemnifiable Loss.

6.      Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

7.      Procedure for Notification. To obtain indemnification under this
Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee
shall submit to the Company a written request therefor, including a brief
description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss. If, at the time of the receipt of
such request, the Company has directors’ and officers’ liability insurance in
effect under which coverage for such Indemnifiable Claim or Indemnifiable Loss
is potentially available, the Company shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers, and copies of all subsequent correspondence between the Company and
such insurers regarding the Indemnifiable Claim or Indemnifiable Loss, in each
case substantially concurrently with the delivery or receipt thereof by the
Company. If requested by Indemnitee, the Company shall use its reasonable best
efforts, at the Company’s expense, to enforce on behalf of and for the benefit
of Indemnitee all rights (including rights to receive payment) that may exist
under the applicable policies of insurance in relation to such Indemnifiable
Claim or Indemnifiable Loss. The failure by Indemnitee to timely notify the
Company of any Indemnifiable Claim or Indemnifiable Loss shall not relieve the
Company from any liability hereunder unless, and only to the extent that, the
Company did not otherwise learn of such Indemnifiable Claim or Indemnifiable
Loss and such failure results in forfeiture by the Company of substantial
defenses, rights or insurance coverage.

 

6



--------------------------------------------------------------------------------

8.      Determination of Right to Indemnification.

(a)      To the extent that Indemnitee shall have been successful on the merits
or otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 8(b))
shall be required with respect to such Indemnifiable Claim.

(b)      To the extent that the provisions of Section 8(a) are inapplicable to
an Indemnifiable Claim that shall have been finally disposed of, any
determination of whether Indemnitee has satisfied any applicable standard of
conduct under Delaware law that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim (a “Standard of
Conduct Determination”) shall be made as follows: (i) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (ii) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (iii) if there are no such Disinterested Directors or if
Indemnitee so requests, by Independent Counsel, selected by the Indemnitee and
approved by the Board (such approval not to be unreasonably withheld, delayed or
conditioned), in a written opinion addressed to the Board, a copy of which shall
be delivered to Indemnitee; provided, however, that if at the time of any
Standard of Conduct Determination Indemnitee is neither a director nor an
officer of the Company, such Standard of Conduct Determination may be made by or
in the manner specified by the Board, any duly authorized committee of the Board
or any duly authorized officer of the Company (unless Indemnitee requests that
such Standard of Conduct Determination be made by Independent Counsel, in which
case such Standard of Conduct Determination shall be made by Independent
Counsel). Indemnitee will cooperate with the person or persons making such
Standard of Conduct Determination, including providing to such person or
persons, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the person or persons making such Standard of Conduct
Determination.

(c)      The Company shall use its reasonable efforts to cause any Standard of
Conduct Determination required under Section 8(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under Section 8
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in the second sentence of
Section 8(b), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such

 

7



--------------------------------------------------------------------------------

determination in good faith requires such additional time for obtaining or
evaluating any documentation or information relating thereto.

(d)      If (i) Indemnitee shall be entitled to indemnification hereunder
against any Indemnifiable Losses pursuant to Section 8(a), (ii) no determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee has
been determined or deemed pursuant to Section 8(b) or (c) to have satisfied any
applicable standard of conduct under Delaware law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

9.      Presumption of Entitlement.

(a)      In making a determination of whether Indemnitee has been successful on
the merits or otherwise in defense of any Indemnifiable Claim or any portion
thereof or in defense of any issue or matter therein, the Company acknowledges
that a resolution, disposition or outcome short of dismissal or final judgment,
including outcomes that permit Indemnitee to avoid expense, delay,
embarrassment, injury to reputation, distraction, disruption or uncertainty, may
constitute such success. In the event that any Indemnifiable Claim or any
portion thereof or issue or matter therein is resolved or disposed of in any
manlier other than by adverse judgment against Indemnitee (including any
resolution or disposition thereof by means of settlement with or without payment
of money or other consideration), it shall be presumed that Indemnitee has been
successful on the merits or otherwise in defense of such Indemnifiable Claim or
portion thereof or issue or matter therein. The Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.

(b)      In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any Standard
of Conduct Determination that Indemnitee has satisfied the applicable standard
of conduct shall be final and binding in all respects, including with respect to
any litigation or other action or proceeding initiated by Indemnitee to enforce
his or her rights hereunder. Any Standard of Conduct Determination that is
adverse to Indemnitee may be challenged by Indemnitee in the Court of Chancery
of the State of Delaware. No determination by the Company (including by its
directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.

 

8



--------------------------------------------------------------------------------

(c)      Without limiting the generality or effect of Section 9(b), (i) to the
extent that any Indemnifiable Claim relates to any entity or enterprise (other
than the Company) referred to in clause (i) of the first sentence of the
definition of “Indemnifiable Claim,” Indemnitee shall be deemed to have
satisfied the applicable standard of conduct if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
interests of such entity or enterprise (or the owners or beneficiaries thereof,
including in the case of any employee benefit plan the participants and
beneficiaries thereof) and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful, and
(ii) in all cases, any belief of Indemnitee that is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the directors or officers of the Company
in the course of their duties, or on the advice of legal counsel for the
Company, the Board, any committee of the Board or any director, or on
information or records given or reports made to the Company, the Board, any
committee of the Board or any director by an independent certified public
accountant or by an appraiser or other expert selected by or on behalf of the
Company, the Board, any committee of the Board or any director shall be deemed
to be reasonable.

10.      No Adverse Presumption. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.

11.      Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have against the Company under the
Constituent Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder, The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.

12.      Liability Insurance and Funding. For the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending or possible Indemnifiable Claim,
the Company shall use reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same. Without limiting the generality or effect of the
two immediately

 

9



--------------------------------------------------------------------------------

preceding sentences, the Company shall not discontinue or significantly reduce
the scope or amount of coverage from one policy period to the next (i) without
the prior approval thereof by a majority vote of the Incumbent Directors, even
if less than a quorum, or (ii) if at the time that any such discontinuation or
significant reduction in the scope or amount of coverage is proposed there are
no Incumbent Directors, without the prior written consent of Indemnitee (which
consent shall not be unreasonably withheld, delayed or conditioned). In all
policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including a letter of credit, to
ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.

13.      Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(g).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).

14.      No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of any Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(g)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.

15.      Defense of Claims. Except for any Indemnifiable Claim asserted by or in
the right of the Company (as to which Indemnitee shall be entitled to
exclusively control the defense), the Company shall be entitled to participate
in the defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee. The Company’s participation in
the defense of any Indemnifiable Claim of which the Company has not assumed the
defense will not in any manner affect the rights of Indemnitee under this
Agreement, including Indemnitee’s right to control the defense of such
Indemnifiable Claims. With respect to the period (if any) commencing at the time
at which the Company notifies Indemnitee that the Company has assumed the
defense of any Indemnifiable Claim and continuing for so long as the Company
shall be using its reasonable best efforts to provide an effective defense of
such Indemnifiable Claim, the Company shall have the right to control the
defense of such Indemnifiable Claim and shall have no obligation under this
Agreement in respect of any attorneys’ or experts’ fees or expenses or any other
costs or expenses paid or incurred by Indemnitee in connection with defending
such Indemnifiable Claim (other than such costs and expenses paid or incurred by
Indemnitee in connection with any cooperation in the Company’s defense of such
Indemnifiable Claim or other action undertaken by Indemnitee at the

 

10



--------------------------------------------------------------------------------

request of the Company or with the consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed)); provided that if
Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (a) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict, (b) the named parties
in any such Indemnifiable Claim (including any impleaded parties) include both
the Company and Indemnitee and Indemnitee shall conclude that there may be one
or more legal defenses available to him or her that are different from or in
addition to those available to the Company, or (c) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain and use the
services of separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Indemnifiable Claim) at
the Company’s expense. Nothing in this Agreement shall limit Indemnitee’s right
to retain or use his or her own counsel at his or her own expense in connection
with any Indemnifiable Claim; provided that in all events Indemnitee shall not
unreasonably interfere with the conduct of the defense by the Company of any
Indemnifiable Claim that the Company shall have assumed and of which the Company
shall be using its reasonable best efforts to provide an effective defense. The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending Indemnifiable Claim effected
without the Company’s prior written consent. The Company shall not, without the
prior written consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim to which Indemnitee is, or could have been, a party
unless such settlement solely involves the payment of money (other than by
Indemnitee) and includes a complete and unconditional release of Indemnitee from
all liability on any claims that are the subject matter of such Indemnifiable
Claim. Neither the Company nor Indemnitee shall unreasonably withhold, condition
or delay its consent to any proposed settlement; provided that Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of Indemnitee.

16.    Successors and Binding Agreement.

(a)      The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.

(b)      This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

(c)      This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or

 

11



--------------------------------------------------------------------------------

obligations hereunder except as expressly provided in Sections 16(a) and 16(b).
Without limiting the generality or effect of the foregoing, Indemnitee’s right
to receive payments hereunder shall not be assignable, whether by pledge,
creation of a security interest or otherwise, other than by a transfer by
Indemnitee’s will or by the laws of descent and distribution, and, in the event
of any attempted assignment or transfer contrary to this Section 16(c), the
Company shall have no liability to pay any amount so attempted to be assigned or
transferred.

17.      Notices. For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic or facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next-day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party hereto may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.

18.      Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.

19.      Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

20.      Miscellaneous. No provision of this Agreement may be waived, modified
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Indemnitee and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral

 

12



--------------------------------------------------------------------------------

or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party hereto that are not set forth expressly in this
Agreement.

21.    Legal Fees and Expenses; Interest.

(a)      It is the intent of the Company that Indemnitee not be required to
incur legal fees and or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder. Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should appear to Indemnitee that the Company has failed to comply with any of
its obligations under this Agreement (including its obligations under Section 3)
or in the event that the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes Indemnitee from time to time to
retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel. The
Company will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses incurred by Indemnitee in connection
with any of the foregoing to the fullest extent permitted or required by the
laws of the State of Delaware in effect on the date hereof or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
or required payment of such fees and expenses.

(b)      Any amount due to Indemnitee under this Agreement that is not paid by
the Company by the date on which it is due will accrue interest at the maximum
legal rate under Delaware law from the date on which such amount is due to the
date on which such amount is paid to Indemnitee.

22.    Certain Interpretive Matters. Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Section” or “Exhibit” refer to the specified Section or Exhibit of or to this
Agreement, (e) the terms “include,” “includes” and “including” will be deemed to
be followed by the words “without limitation” (whether or not so expressed), and
(f) the word “or” is disjunctive but not exclusive. Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day. As used

 

13



--------------------------------------------------------------------------------

herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.

23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

[Signatures Appear on Following Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date below.

 

ABERCROMBIE & FITCH

6301 Fitch Path

New Albany, Ohio 43054 By:  

/s/ Michael S. Jeffries

  Michael S. Jeffries   Chief Executive Officer Date:  

                 11-7-14

Robert E. Bostrom XXXX XXXX XXXX By:  

/s/ Robert E. Bostrom

  Robert E. Bostrom Date:   October 20, 2014

 

15



--------------------------------------------------------------------------------

EXHIBIT A

UNDERTAKING

This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated as of                               ,
                 (the “Indemnification Agreement”), between
                            , a Delaware corporation (the “Company”), and the
undersigned. Capitalized terms used and not otherwise defined herein have the
meanings ascribed to such terms in the Indemnification Agreement.

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with                        (the “Indemnifiable Claim”).

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Indemnifiable Claim and in accordance
with Section 8 of the Indemnification Agreement, that the undersigned is not
entitled to indemnification by the Company under the Indemnification Agreement
with respect to the Indemnifiable Claim.

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
       day of             ,             .

 

 

[Indemnitee]